1
                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
2

3                                   ) Case No. 19-2637 WHO
     SHANELLE COTTON,               )
4
                                    )
5                    Plaintiff,     )
6
                                    )
     -vs-                           )
7                                   )   Stipulated Order to Dismiss
8
     CHASE AUTO FINANCE CORP.;      )
     EQUIFAX, INC.; EXPERIAN        )
9    INFORMATION SOLUTIONS, INC.; )
10   TRANS UNION LLC; and DOES 1-10 )
     inclusive,                     )
11
                                    )
12                                  )
13                                  )
14

15
     IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties, this

16
     matter is dismissed, with prejudice as to Defendant TRANS UNION LLC. only,

17
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear

18
     their own costs and attorneys’ fees.

19
                                               Dated this 20th day of November 20, 2019
20

21

22

23                                   _______________________________
24
                                            Honorable Judge of the District Court
25

26

27

28




                                    [Proposed]Order to Dismiss - 1
